           Case 1:18-cv-09031-DLC Document 46 Filed 05/31/19 Page 1 of 2
Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000




Lena Konanova
Partner
212 390 9010
lkonanova@selendygay.com




May 31, 2019


Via ECF, Email, and Hand Delivery

Hon. Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

Re:     Hyland, et al. v. Navient Corp., et al., No. 1:18-cv-09031

Dear Judge Cote:

       Pursuant to Your Honor’s Individual Practice Rule 4.A, Plaintiffs respectfully request per-
mission to file the attached documents with redactions or under seal in support of Plaintiffs’ Letter
Motion to Compel dated May 30, 2019 (Dkt. 45).

        Redactions. Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Plaintiffs seek
to redact the highlighted portions of Exhibit 3 (Dkt. 45-3) because they contain financial account
numbers and home addresses.

         Under Seal. Plaintiffs seek to file Exhibit 4 (Dkt. 45-4) under seal. This document has
been designated “Confidential” by Defendants Navient Corporation and Navient Solutions, LLC
(together, “Navient”) under the Stipulated Confidentiality Agreement and Protective Order entered
in this action (Dkt. 38) and, according to Navient, contains proprietary information. Specifically,
Exhibit 4 contains call flow procedures Navient call center employees use to respond to borrower
inquiries.

      Plaintiffs intend to refile the Letter Motion to Compel dated May 30, 2019 (Dkt. 45) and
accompanying exhibits upon the Court’s endorsement of this request.
Hon. Denise L. Cote, U.S. District Judge for the Southern District of New York
May 31, 2019
            Case 1:18-cv-09031-DLC Document 46 Filed                             05/31/19 Page 2 of 2



Respectfully submitted,

/s/ Lena Konanova

Lena Konanova

cc (via ECF): Counsel of record

Enclosures




                                                            2
